84 F.3d 1452
318 U.S.App.D.C. 78
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Javier MONRIQUE-CONDE, Appellant.
No. 95-3117.
United States Court of Appeals, District of Columbia Circuit.
May 1, 1996.

Before:  WILLIAMS, RANDOLPH, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 36(b).   It is


2
ORDERED AND ADJUDGED that appellant's sentence be affirmed.   The district court properly held it lacked authority to impose a sentence below the statutory mandatory minimum, as the government did not move the court to sentence below the mandatory minimum to reflect substantial assistance and appellant did not meet the criteria for the "safety net" set out in U.S.S.G. § 5C1.2.   See 18 U.S.C. § 3553(e) & (f);  United States v. Valencia-Andrade, 72 F.3d 770, 774 (9th Cir.1995);  United States v. Polanco, 53 F.3d 893, 897 (8th Cir.1995).   Moreover, as § 3553 is not ambiguous concerning the court's authority to sentence below the mandatory minimum, the rule of lenity has no application to this case.  See Chapman v. United States, 500 U.S. 453, 463 (1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 41.